DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 32-49 amended 16 August 2021 are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “228” has been used to designate both “table” and “joint” in Fig. 4.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “228” in Fig. 4 and “226” on 12:21 have both been used to designate “joint”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “248” in Fig. 5.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “226” on 12:21.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-36, 42, and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 33, “the accessed robot feature” in line 1 lacks proper antecedent basis.  Clarification is required.
As per Claim 34, “the accessed robot feature” in line 1 lacks proper antecedent basis.  Clarification is required.
As per Claim 35, “the accessed robot feature” in line 1 lacks proper antecedent basis.  Clarification is required.
As per Claim 36, “at least one object” in line 3 does not clearly relate back to “at least one object” in line 2.  Clarification is required.
As per Claim 42, “at least one object” in line 3 does not clearly relate back to “at least one object” in line 2.  Clarification is required.
As per Claim 46, “the accessed robot feature” in line 1 lacks proper antecedent basis.  Clarification is required.
As per Claim 47, “the accessed robot feature” in line 1 lacks proper antecedent basis.  Clarification is required.
As per Claim 48, “the robot feature” in line 2 lacks proper antecedent basis.  Clarification is required.
As per Claim 48, “at least one object” in line 3 does not clearly relate back to “at least one object” in line 2.  Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-36, 38-42, and 44-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, respectively, of U.S. Patent No. 8,897,920.  Although the claims at issue are not identical, they are not patentably distinct from each other because the “capability” in the reference patent as per Figure 10 of the reference patent includes embodiments for “actuator … to move a camera” as per the present claims.  Therefore, corresponding claims of the reference patent include each and every limitation of, and therefore anticipate, claims of the present application.
Claims 44-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, respectively, of U.S. Patent No. 9,983,571.  Although the claims at issue are not identical, they are not patentably distinct from each other because the “capability” in the reference patent as per Figure 10 of the reference patent includes embodiments for “actuator … to move a camera” as per the present claims.  Therefore, corresponding claims of the reference patent include each and every limitation of, and therefore anticipate, claims of the present application.
Claims 32-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, respectively, of U.S. Patent No. 10,969,766.  Although the claims at issue are not identical, they are not patentably distinct from each other because the “tele-presence system” in the reference patent as per Figures 4-6 of the reference patent includes embodiments for “robots” as per the present claims.  Therefore, corresponding claims of the reference patent include each and every limitation of, and therefore anticipate, claims of the present application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 32, 36-38, 42-44, and 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US Pub. No. 2006/0259193) in view of Krzyzanowski (US Pub. No. 2004/0098456), further in view of Sather (US Pub. No. 2005/0108369).

As per Claim 32, Wang discloses a remote station (16) that can access at least two different robots (as per “a plurality of robots 12” in ¶22) comprising:
a remote station (16) configured to access one of at least first and second robots (as per “a plurality of robots 12” in ¶22) capable of providing two-way audiovisual communication (as per “Video” and “Audio” lines in Fig. 1) with the remote station (16) (Fig. 1; ¶21-23), the first robot (12) includes an actuator (98) that can be controlled via an input device (as per “system 10 allows a user at the remote control station 16 to move the robot 12 through operation of the input device 32” in ¶23) of the remote station (16) to move a camera (38) of the first robot (12) (Figs. 1-4; ¶22-35), the remote station (16) is configured to receive information that identifies (as per button 146) the accessed robot (12) (Fig. 5; ¶36), and the remote station (16) is configured to display a display user interface (as per 120), that the display user interface (as per 120) includes at least one element (as per 154, 156, 158) that corresponds to the actuator (98) when the first robot (12) is accessed (Figs. 3, 5; ¶23, 31, 36-42).
Wang does not expressly disclose:
wherein the second robot does not include an actuator that can be controlled via the remote station to move a camera of the second robot; and
wherein the display user interface does not include the at least one element when the second robot is accessed.
Krzyzanowski discloses a system for video teleconferencing in which a multimedia presentation unit (110) communicates over a network (120) with one or more video teleconferencing systems (130a-130n) (Fig. 1; ¶22-25).  The video teleconferencing systems (130a-130n) may be identical to unit (110) or include a variety of diverse systems (¶25).  In one embodiment, the unit (110, 130a-130n) includes a pan-tilt-zoom video camera (220) with an adjustable mount that accommodates zoom capabilities of the camera (Fig. 2; ¶28-29).  In another embodiment, the unit (110, 130a-130n) includes a camera (220) that does not include zoom capabilities (¶29).  Accordingly, Krzyzanowski discloses that functionality of the camera included with the video teleconferencing systems (130-130n) is a matter of design choice.  Like Wang, Krzyzanowski is concerned with teleconferencing systems.
Sather discloses a network device interaction system (100) in which a device configuration system (120) configures network devices (110) to operate with application components (130) (Fig. 1; ¶29-30).  In one embodiment, associated network devices (110/710) are displayed in a graphical interface (700) in the form of device icons (Fig. 7; ¶39).  In one embodiment, the device icons act as proxies for network devices (110/710) (¶39).  In this way, the system indicates associated network devices (110/710).  Like Wang, Sather discloses graphical user interfaces.
Therefore, from these teachings of Wang, Krzyzanowski, and Sather, one of ordinary skill in the art before the invention was made would have found it obvious to apply the teachings of Krzyzanowski and Sather to the system of Wang since doing so would enhance the system by adapting the system: to operate with diverse teleconferencing systems as per Krzyzanowski; and indicate associated network devices as per Sather.  Applying these teachings to the system of Wang would involve:
“wherein the second robot does not include an actuator that can be controlled via the remote station to move a camera of the second robot” in that the system would include embodiments for remote teleconferencing systems as per Krzyzanowski some of which include a zoom camera and some of which do not include a zoom camera; and
“wherein the display user interface does not include the at least one element when the second robot is accessed” in that the system would, in response to selection of a specified robot as per the appropriate button (146) on the display (120) of Wang, provide as per Sather an appropriate icon zoom (154) as per Wang when the selected remote system includes a zoom camera as per embodiments of Krzyzanowski as well as not provide as per Sather the icon for zoom (154) as per Wang when the selected remote system does not include a zoom camera as per embodiments of Krzyzanowski.
As per Claim 36, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 32.  Wang further discloses wherein said remote station (16) includes software (as per “software” in ¶24, 30, 32) with at least one object (as per “instructions to actuate the movement platform” in ¶32) that relates to the actuator (98), said remote station (16) instantiates and initiates at least one object (as per “instructions to actuate the movement platform” in ¶32) that corresponds to the actuator (98) of the first robot (12) (Figs. 1-3; ¶21-32).

As per Claim 37, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 32.  Wang further discloses wherein the accessed robot (12) is coupled to a medical device (50) and the display user interface (as per 120) displays a field (as per “the second field 124 may display … a medical image, etc.” in ¶45) that corresponds to the medical device (50) (Figs. 1, 4; ¶21-27, 35, 45).

As per Claim 38, Wang discloses a telepresence system (Figs. 1, 4; ¶21-27, 35), comprising:
a plurality of robots (as per “a plurality of robots 12” in ¶22) capable of providing two-way audiovisual communication (as per “Video” and “Audio” lines in Fig. 1) with a remote station (16) (Fig. 1; ¶21-23), the plurality of robots (as per “a plurality of robots 12” in ¶22) including a first robot (12) that includes an actuator (98) that can be controlled (as per “system 10 allows a user at the remote control station 16 to move the robot 12 through operation of the input device 32” in ¶23) via the remote station (16) to move a camera (38) of the first robot (12) (Figs. 1-4; ¶22-35),
wherein the remote station (16) is configured to access one of said plurality of robots (as per “a plurality of robots 12” in ¶22), receive information that identifies (as per button 146) the accessed robot (12) (Fig. 5; ¶36), and display a display user interface (as per 120) that includes at least one element (as per 154, 156, 158) that corresponds to the actuator (98) when the first robot (12) is accessed (Figs. 3, 5; ¶23, 31, 36-42).
Wang does not expressly disclose:
wherein the second robot does not include an actuator that can be controlled via the remote station to move a camera of the second robot; and
wherein the display user interface does not include the at least one element when the second robot is accessed.
Krzyzanowski discloses a system for video teleconferencing in which a multimedia presentation unit (110) communicates over a network (120) with one or more video teleconferencing systems (130a-130n) (Fig. 1; ¶22-25).  The video teleconferencing systems (130a-130n) may be identical to unit (110) or include a variety of diverse systems (¶25).  In one embodiment, the unit (110, 130a-130n) includes a pan-tilt-zoom video camera (220) with an adjustable mount that accommodates zoom capabilities of the camera (Fig. 2; ¶28-29).  In another embodiment, the unit (110, 130a-130n) includes a camera (220) that does not include zoom capabilities (¶29).  Accordingly, Krzyzanowski discloses that functionality of the camera included with the video teleconferencing systems (130-130n) is a matter of design choice.  Like Wang, Krzyzanowski is concerned with teleconferencing systems.
Sather discloses a network device interaction system (100) in which a device configuration system (120) configures network devices (110) to operate with application components (130) (Fig. 1; ¶29-30).  In one embodiment, associated network devices (110/710) are displayed in a graphical interface (700) in the form of device icons (Fig. 7; ¶39).  In one embodiment, the device icons act as proxies for network devices (110/710) (¶39).  In this way, the system indicates associated network devices (110/710).  Like Wang, Sather discloses graphical user interfaces.
Therefore, from these teachings of Wang, Krzyzanowski, and Sather, one of ordinary skill in the art before the invention was made would have found it obvious to apply the teachings of Krzyzanowski and Sather to the system of Wang since doing so would enhance the system by adapting the system to operate with diverse teleconferencing systems as per Krzyzanowski and adapt the interface to indicate associated network devices as per Sather.  Applying the teachings of Krzyzanowski and Sather to the system of Wang would involve:
“wherein the second robot does not include an actuator that can be controlled via the remote station to move a camera of the second robot” in that the system of Wang as modified in view of teachings of Krzyzanowski would include embodiments for remote teleconferencing systems some of which include a zoom camera and some of which do not include a zoom camera; and
“wherein the display user interface does not include the at least one element when the second robot is accessed” in that the system would, in response to selection of a specified robot as per the appropriate button (146) on the display (120) of Wang, provide as per Sather an appropriate icon zoom (154) as per Wang when the selected remote system includes a zoom camera as per embodiments of Krzyzanowski as well as not provide as per Sather the icon for zoom (154) as per Wang when the selected remote system does not include a zoom camera as per embodiments of Krzyzanowski.

As per Claim 42, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 38.  Wang further discloses wherein said remote station (16) includes software (as per “software” in ¶24, 30, 32) with at least one object (as per “instructions to actuate the movement platform” in ¶32) that relates to the actuator (98), said remote station (16) instantiates and initiates at least one object (as per “instructions to actuate the movement platform” in ¶32) that corresponds to the actuator (98) of the first robot (12) (Figs. 1-3; ¶21-32).

As per Claim 43, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 38.  Wang further discloses wherein the accessed robot (12) is coupled to a medical device (50) and the display user interface (as per 120) displays a field (as per “the second field 124 may display … a medical image, etc.” in ¶45) that corresponds to the medical device (50) (Figs. 1, 4; ¶21-27, 35, 45).
As per Claim 44, Wang discloses a method for creating a display user interface (as per 120) for a telepresence system (Figs. 1, 4; ¶21-27, 35), comprising: 
accessing from a remote station (16) one of a plurality of robots (as per “a plurality of robots 12” in ¶22) capable of providing two-way audiovisual communication (as per “Video” and “Audio” lines in Fig. 1) with the remote station (16) (Fig. 1; ¶21-23), the plurality of robots (as per “a plurality of robots 12” in ¶22) including a first robot (12) that includes an actuator (98) that can be controlled (as per “system 10 allows a user at the remote control station 16 to move the robot 12 through operation of the input device 32” in ¶23) via the remote station (16) to move a camera (38) of the first robot (12) (Figs. 1-4; ¶22-35);
receiving information that identifies (as per button 146) the accessed robot (12) at the remote station (16) (Fig. 5; ¶36); and,
displaying a display user interface (as per 120) at the remote station (16), the display user interface (as per 120) includes at least one element (as per 154, 156, 158) that corresponds to the actuator (98) when the first robot (12) is accessed (Figs. 3, 5; ¶23, 31, 36-42).
Wang does not expressly disclose:
wherein the second robot does not include an actuator that can be controlled via the remote station to move a camera of the second robot; and
wherein the display user interface does not include the at least one element when the second robot is accessed.
Krzyzanowski discloses a system for video teleconferencing in which a multimedia presentation unit (110) communicates over a network (120) with one or more video teleconferencing systems (130a-130n) (Fig. 1; ¶22-25).  The video teleconferencing systems (130a-130n) may be identical to unit (110) or include a variety of diverse systems (¶25).  In one embodiment, the unit (110, 130a-130n) includes a pan-tilt-zoom video camera (220) with an adjustable mount that accommodates zoom capabilities of the camera (Fig. 2; ¶28-29).  In another embodiment, the unit (110, 130a-130n) includes a camera (220) that does not include zoom capabilities (¶29).  Accordingly, Krzyzanowski discloses that functionality of the camera included with the video teleconferencing systems (130-130n) is a matter of design choice.  Like Wang, Krzyzanowski is concerned with teleconferencing systems.
Sather discloses a network device interaction system (100) in which a device configuration system (120) configures network devices (110) to operate with application components (130) (Fig. 1; ¶29-30).  In one embodiment, associated network devices (110/710) are displayed in a graphical interface (700) in the form of device icons (Fig. 7; ¶39).  In one embodiment, the device icons act as proxies for network devices (110/710) (¶39).  In this way, the system indicates associated network devices (110/710).  Like Wang, Sather discloses graphical user interfaces.
Therefore, from these teachings of Wang, Krzyzanowski, and Sather, one of ordinary skill in the art before the invention was made would have found it obvious to apply the teachings of Krzyzanowski and Sather to the system of Wang since doing so would enhance the system by adapting the system to operate with diverse teleconferencing systems as per Krzyzanowski and adapt the interface to indicate associated network devices as per Sather.  Applying the teachings of Krzyzanowski and Sather to the system of Wang would involve:
“wherein the second robot does not include an actuator that can be controlled via the remote station to move a camera of the second robot” in that the system would include embodiments for remote teleconferencing systems as per Krzyzanowski some of which include a zoom camera and some of which do not include a zoom camera; and
“wherein the display user interface does not include the at least one element when the second robot is accessed” in that the system would, in response to selection of a specified robot as per the appropriate button (146) on the display (120) of Wang, provide as per Sather an appropriate icon zoom (154) as per Wang when the selected remote system includes a zoom camera as per embodiments of Krzyzanowski as well as not provide as per Sather the icon for zoom (154) as per Wang when the selected remote system does not include a zoom camera as per embodiments of Krzyzanowski.

As per Claim 48, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 44.  Wang further discloses wherein the remote station (16) includes software (as per “software” in ¶24, 30, 32) with at least one object (as per “instructions to actuate the movement platform” in ¶32) that relates to the robot feature (98), and the remote station (16) instantiates and initiates at least one object (as per “instructions to actuate the movement platform” in ¶32) that corresponds to the actuator (98) of the fist robot (12) (Figs. 1-3; ¶21-32).

As per Claim 49, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 44.  Wang further discloses wherein the accessed robot (12) is coupled to a medical device (50) and the display user interface (as per 120) displays a field (as per “the second field 124 may display … a medical image, etc.” in ¶45) that corresponds to the medical device (50) (Figs. 1, 4; ¶21-27, 35, 45).

Claims 33, 39, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US Pub. No. 2006/0259193) in view of Krzyzanowski (US Pub. No. 2004/0098456), further in view of Sather (US Pub. No. 2005/0108369), further in view of Allard (US Pub. No. 2001/0037163).

As per Claim 33, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 32.  Wang further discloses wherein the accessed robot feature includes a mobile platform (32) (as per “system 10 allows a user at the remote control station 16 to move the robot 12 through operation of the input device 32” in ¶23) (¶21-23).
Wang does not expressly disclose wherein the display user interface displays a field that corresponds to the mobile platform.
Allard discloses a mobile robot (100) controlled by a remote user (200) from a personal computer (210) (Fig. 1; ¶31).  In one embodiment, the personal computer (210) includes a user interface (300) that includes field (320) for direct drive controls for controlling movement of the robot (100) (Figs. 3, 5; ¶41, 48).  In this way, the robot may be driven a preset distance responsive to clicks at the field (320) (¶48).  Like Wang, Allard is concerned with robot control systems.
Therefore, from these teachings of Wang, Krzyzanowski, Sather, and Allard, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Allard to the system of Wang as modified in view of Krzyzanowski and Sather since doing so would enhance the system by providing control of the robot over a preset distance.

As per Claim 39, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 38.  Wang further discloses wherein the accessed robot (12) includes a mobile platform (32) (as per “system 10 allows a user at the remote control station 16 to move the robot 12 through operation of the input device 32” in ¶23) (¶21-23).
Wang does not expressly disclose said display user interface displays a field that corresponds to the mobile platform.
Allard discloses a mobile robot (100) controlled by a remote user (200) from a personal computer (210) (Fig. 1; ¶31).  In one embodiment, the personal computer (210) includes a user interface (300) that includes field (320) for direct drive controls for controlling movement of the robot (100) (Figs. 3, 5; ¶41, 48).  In this way, the robot may be driven a preset distance responsive to clicks at the field (320) (¶48).  Like Wang, Allard is concerned with robot control systems.
Therefore, from these teachings of Wang, Krzyzanowski, Sather, and Allard, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Allard to the system of Wang as modified in view of Krzyzanowski and Sather since doing so would enhance the system by providing control of the robot over a preset distance.
As per Claim 45, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 44.  Wang further discloses wherein the accessed robot (12) includes a mobile platform (32) (as per “system 10 allows a user at the remote control station 16 to move the robot 12 through operation of the input device 32” in ¶23) (¶21-23).
Wang does not expressly disclose said display user interface displays a field that corresponds to the mobile platform.
Allard discloses a mobile robot (100) controlled by a remote user (200) from a personal computer (210) (Fig. 1; ¶31).  In one embodiment, the personal computer (210) includes a user interface (300) that includes field (320) for direct drive controls for controlling movement of the robot (100) (Figs. 3, 5; ¶41, 48).  In this way, the robot may be driven a preset distance responsive to clicks at the field (320) (¶48).  Like Wang, Allard is concerned with robot control systems.
Therefore, from these teachings of Wang, Krzyzanowski, Sather, and Allard, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Allard to the system of Wang as modified in view of Krzyzanowski and Sather since doing so would enhance the system by providing control of the robot over a preset distance.

Claims 34, 40, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US Pub. No. 2006/0259193) in view of Krzyzanowski (US Pub. No. 2004/0098456), further in view of Sather (US Pub. No. 2005/0108369), further in view of Jouppi (US Pub. No. 2002/0057279).

As per Claim 34, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 32.  Wang does not expressly disclose wherein said the accessed robot feature includes a projector and said display user interface displays a projector field.
Jouppi discloses a teleconferencing system (40) in which a remote station (50) operates to control a device (60) (Fig. 1; ¶49-51).  In one embodiment, the system (40) includes a telepresence device feature (542) that includes a projector (542) (Figs. 1, 28, 33; ¶49-51, 117-122, 128-163) and further includes a display user interface (as per display 70) that displays a projector field (as per 694) (Figs. 1, 28, 33; ¶49-51, 117-122, 128-163).  In this way, Jouppi operates to facilitate videoconferencing (Fig. 4; ¶2-3, 62).  Like Wang, Jouppi is concerned with communications systems.
Therefore, from these teachings of Wang, Krzyzanowski, Sather, and Jouppi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Jouppi to the system of Wang as modified in view of Krzyzanowski and Sathersince doing so would facilitate videoconferencing.

As per Claim 40, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 38.  Wang does not expressly disclose wherein the accessed robot includes a projector and said display user interface displays a projector field.
Jouppi discloses a teleconferencing system (40) in which a remote station (50) operates to control a device (60) (Fig. 1; ¶49-51).  In one embodiment, the system (40) includes a telepresence device feature (542) that includes a projector (542) (Figs. 1, 28, 33; ¶49-51, 117-122, 128-163) and further includes a display user interface (as per display 70) that displays a projector field (as per 694) (Figs. 1, 28, 33; ¶49-51, 117-122, 128-163).  In this way, Jouppi operates to facilitate videoconferencing (Fig. 4; ¶2-3, 62).  Like Wang, Jouppi is concerned with communications systems.
Therefore, from these teachings of Wang, Krzyzanowski, Sather, and Jouppi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Jouppi to the system of Wang as modified in view of Krzyzanowski and Sathersince doing so would facilitate videoconferencing.

As per Claim 46, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 44.  Wang does not expressly disclose wherein the accessed robot feature includes a projector and the display user interface displays a projector field.
Jouppi discloses a teleconferencing system (40) in which a remote station (50) operates to control a device (60) (Fig. 1; ¶49-51).  In one embodiment, the system (40) includes a telepresence device feature (542) that includes a projector (542) (Figs. 1, 28, 33; ¶49-51, 117-122, 128-163) and further includes a display user interface (as per display 70) that displays a projector field (as per 694) (Figs. 1, 28, 33; ¶49-51, 117-122, 128-163).  In this way, Jouppi operates to facilitate videoconferencing (Fig. 4; ¶2-3, 62).  Like Wang, Jouppi is concerned with communications systems.
Therefore, from these teachings of Wang, Krzyzanowski, Sather, and Jouppi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Jouppi to the system of Wang as modified in view of Krzyzanowski and Sathersince doing so would facilitate videoconferencing.

Claims 35, 41, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US Pub. No. 2006/0259193) in view of Krzyzanowski (US Pub. No. 2004/0098456), further in view of Sather (US Pub. No. 2005/0108369), further in view of Conway (US Patent No. 5,719,622).

As per Claim 35, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 32.  Wang does not expressly disclose wherein said the accessed robot feature includes a laser pointer and said display user interface displays a graphic corresponding to said laser pointer.
Conway discloses a remote control selection system (10) in which a remote controller (48) located at a local site (12) operates to control devices at a remote site (14) (Fig. 1; 3:11-4:39).  In one embodiment, the system (10) includes a telepresence device feature that includes a laser pointer (30) (Fig. 1; 3:11-4:39) and further includes a display user interface (as per monitor 40) that displays a graphic corresponding to said laser pointer (30) (Figs. 1-2; 3:11-5:19).  In this way, Conway operates to facilitate video communication (8:4-25).  Like Wang, Conway is concerned with communications systems.
Therefore, from these teachings of Wang, Krzyzanowski, Sather and Conway, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conway to the system of Wang as modified in view of Krzyzanowski and Sather since doing so would facilitate video communication.

As per Claim 41, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 38.  Wang does not expressly disclose wherein the accessed robot includes a laser pointer and said display user interface displays a graphic corresponding to said laser pointer.
Conway discloses a remote control selection system (10) in which a remote controller (48) located at a local site (12) operates to control devices at a remote site (14) (Fig. 1; 3:11-4:39).  In one embodiment, the system (10) includes a telepresence device feature that includes a laser pointer (30) (Fig. 1; 3:11-4:39) and further includes a display user interface (as per monitor 40) that displays a graphic corresponding to said laser pointer (30) (Figs. 1-2; 3:11-5:19).  In this way, Conway operates to facilitate video communication (8:4-25).  Like Wang, Conway is concerned with communications systems.
Therefore, from these teachings of Wang, Krzyzanowski, Sather and Conway, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conway to the system of Wang as modified in view of Krzyzanowski and Sather since doing so would facilitate video communication.

As per Claim 47, the combination of Wang, Krzyzanowski, and Sather teaches or suggests all limitations of Claim 44.  Wang does not expressly disclose wherein the accessed robot feature includes a laser pointer and the display user interface display a graphic corresponding to the laser pointer.
Conway discloses a remote control selection system (10) in which a remote controller (48) located at a local site (12) operates to control devices at a remote site (14) (Fig. 1; 3:11-4:39).  In one embodiment, the system (10) includes a telepresence device feature that includes a laser pointer (30) (Fig. 1; 3:11-4:39) and further includes a display user interface (as per monitor 40) that displays a graphic corresponding to said laser pointer (30) (Figs. 1-2; 3:11-5:19).  In this way, Conway operates to facilitate video communication (8:4-25).  Like Wang, Conway is concerned with communications systems.
Therefore, from these teachings of Wang, Krzyzanowski, Sather and Conway, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conway to the system of Wang as modified in view of Krzyzanowski and Sather since doing so would facilitate video communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664